DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the RCE filed on 06/24/2022.
Claims 1-20 are currently pending in this application. Claims 1 and 11 have been amended. The terminal disclaimer filed on 06/24/2022 has been approved.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Arguments
The previous 112(b) rejections to the claims 1- 20 have been withdrawn in response to the applicant’s amendments/remarks.
The double patenting rejections have been withdrawn in response to the applicants’ filing of a terminal disclaimer which is approved on 06/24/2022.
The previous 102 rejections to the claims 1-20 have been withdrawn in response to the applicant’s amendments/remarks.
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11,

Eschbach et al. (US 2015/0200922 A1) discloses a method and system for document presentation, which routes a document having sensitive data to various users, wherein the various users have different levels of permission to access the sensitive data. When any user displays the document on a display of an electronic device, the display will show document so that sensitive data is replaced with an augmented reality (AR) marker. The AR marker may include a descriptor of the class of data to which the sensitive data belongs. The system will also display an AR overlay for each AR marker. During the redaction process, the system may store the sensitive data as a data set in a file or a part of a separate file/database with the electronic version of the document. The system may retrieve this information later when a user having a corresponding authorization level is working with the redacted document – see figs. 1-4; abstract and paras. [0003], [0024] and [0032] of Eschbach.

Kahan et al. (US 2005/0140572 A1) discloses a method and system for enabling a user, through the use of a specialized viewing device, to view information on a display device which is not viewable by others who are not equipped with the device. When sensitive information is contained in forms downloaded through the Internet, or created for uploading through the Internet, or created for uploading through the Internet. In any case, the form contains the certain non-sensitive information such as the name, address, etc. which is personal to the user. The exemplary form also has fields containing information which is considered sensitive or even confidential by the user. Predetermined information fields are selectively obscured by superimposing or overlaying decoy information in the predetermined fields over the sensitive information contained therein. If it is detected that a viewing device such as a pair of blocking glasses are coupled to the system, than an authentication check such as a password check may be accomplished to insure that the user is authorized, and if the user is determined to be authorized, then the glasses are activated by sending the appropriate blocking frequency to the glasses and the shutter or blocking frequency of the glass is adjusted – see figs. 4, 5; abstract and paras. [0019], [0022] and [0025] of Kahan.

Hare (US 8,843,997 B1) teaches a system for a platform for defining security requirements and accessing shared trust services that implement those requirements for services regardless of where or how those services are used. A system displaying medical records might allow the user to select a patient, and then only bind a specific source of patient data after finding a source that contains data about the given patient. A trust domain service or privacy firewall can be used in conjunction with the zero-knowledge token service. For example, individual tags or collections of tags can be classified based on their content, with meta-tags specifying whether they include identity attributes of the user requesting access (i.e., email address, name, medical license number, etc.), identity attributes of the subject of the requested records (i.e., role, social security number, etc.), attribute values or metadata that might be used to infer identity of the subject via pattern matching. The zero-knowledge medical information access control audit service could be configured so that audit records are stored at a neutral service – see abstract, columns 4, 23 and 24 of Hare.

Patel et al. (US 10,055611 B2) teaches a method for screen sharing of the user’s computing device with a remote customer support agent, thereby enabling the customer agent to view the content displayed on the user’s device. At least a portion of the content displayed on the user’s device may contain sensitive information. Coordinates corresponding to the content displayed on the user’s device may be obtained and the portion of the display corresponding to the coordinates may be obscured for the remote customer support agent. The support application may also be configured to enable the user to select a portion of the screen of the user’s computing device to be masked or otherwise obscured from view by the customer support agent – see abstract, figs. 1, 2; and columns 2 of Patel.

However, the prior art of record does not teach or render obvious the limitations: in independent claims 1 and 11 for a method, and medium, specific to the other limitations with the combination of –
displaying, by a security engine, an interface on a client device of a requesting entity for displaying sensitive information in a field of the interface, the interface including an interface element that obscures the field, 
wherein the client device accesses information for display within the interface from a database that includes sensitive flags indicating columns of sensitive information, 
wherein a first portion of the information not including sensitive flags is provided to the client device for display within the interface, and wherein a second portion of the information including sensitive flags is not provided to the client device;
after receiving a request to view the sensitive information and in response to determining that the requesting entity is authorized to view the sensitive information: 
after the sensitive information is accessed, removing, by the security engine, the interface element, wherein the field is no longer obscured when the interface element is removed; and displaying the sensitive information within the field of the interface displayed by the client device.

Dependent claims 2-10 and 12-20 are allowed as they depend from allowable independent claim 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495